Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katzman et al (US Pub. 2021/0298874; hereinafter Katzman).

As per claim 1, Katzman discloses a method for tracking dental aligner production and manufacture for a plurality of patients [abstract; para 0004], the method comprising: 

receiving an intra-oral scan including starting teeth positions of a patient [Fig. 1, 24; para 0004, 0049, 0052, 0054; receiving an intraoral scan of the patient’s teeth]; 

receiving a treatment plan including desired teeth positions of the patient based on the intra-oral scan [Fig. 1, 24; para 0004, 0052, 0070, 0073, 0075; generation of a treatment plan based on intraoral scan]; 

generating a series of modified teeth positions from the starting teeth positions based on the treatment plan, the series of modified teeth positions from the starting teeth positions being incremental changes from the starting teeth positions to the desired teeth positions [Fig. 1, 24; para 0076-0077; “The treatment plan may be embodied as any data indicative of a series of steps used to correct or otherwise modify the positions of the patient’s teeth from the initial position to the final position.”]; 

printing, using a three-dimensional (3D) printer, a series of dental models matching the series of modified teeth positions from the starting teeth positions, the series of dental models being used to fabricate a series of dental aligners that cause the starting teeth positions of the patient to physically change to the desired teeth positions [Fig. 1; para 0063, 0065, 0075-0076, 0090-0091, 0270-0272; “The 3D printing system 150 may be used to 3D print physical models corresponding the 3D models of the treatment plan.”]; and 

displaying a graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients, the graphical - 28 -PA9620USuser interface for the tracking dental aligner production and manufacture for the plurality of patients comprising: a first row of cells containing a first subject heading displaying a scan status, the scan status being a status of the receiving the intra- oral scan; a second row of cells containing a second subject heading displaying a treatment plan status, the treatment plan status being a status of the receiving a treatment plan including the desired teeth positions of the patient based on the intra-oral scan; and a third row of cells containing a third subject heading displaying a printing status, the printing status being a status of the printing, using the three-dimensional (3D) printer, the series of dental models matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

Though Katzman does not specifically disclose regarding a first row displaying a scan status, a second row displaying a treatment plan status, and a third row displaying a printing status, it is a design choice. A programmer of the user interface can display records as required by the requirements provided by a dental office. A graphical user interface can be customized per the dental office like to see whatever information necessary to show on the user interface. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effective filing date of the claimed invention because it is just a design choice or preference of how to present and/or display on the user interface.


As per claim 9, Katzman discloses a system for tracking dental aligner production and manufacture for a plurality of patients [abstract; para 0004], the system comprising: 

an intraoral scanner generating an intra-oral scan including starting teeth positions of a patient; at least one processor [Fig. 1, 24; para 0004, 0049, 0052, 0054; receiving an intraoral scan of the patient’s teeth]; and 

a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions [Fig. 1]: 

generating a treatment plan including desired teeth positions of the patient based on the intra-oral scan [Fig. 1, 24; para 0004, 0052, 0070, 0073, 0075; generation of a treatment plan based on intraoral scan]; and 

generating a series of modified teeth positions from the starting teeth positions based on the treatment plan, the series of modified teeth positions from the starting teeth positions being incremental changes from the starting teeth positions to the desired teeth positions [Fig. 1, 24; para 0076-0077; “The treatment plan may be embodied as any data indicative of a series of steps used to correct or otherwise modify the positions of the patient’s teeth from the initial position to the final position.”]; 

a three-dimensional (3D) printer printing, a series of dental models matching the series of modified teeth positions from the starting teeth positions, the series of dental models being used to fabricate a series of dental aligners that cause the starting teeth - 33 -PA9620USpositions of the patient to physically change to the desired teeth positions [Fig. 1; para 0063, 0065, 0075-0076, 0090-0091, 0270-0272; “The 3D printing system 150 may be used to 3D print physical models corresponding the 3D models of the treatment plan.”]; and 

a graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients, the graphical user interface displaying: a first row of cells containing a first subject heading displaying a scan status, the scan status being a status of the generating the intra-oral scan; a second row of cells containing a second subject heading displaying a treatment plan status, the treatment plan status being a status of the generating a treatment plan including the desired teeth positions of the patient based on the intra-oral scan; and a third row of cells containing a third subject heading displaying a printing status, the printing status being a status of the printing, using the three-dimensional (3D) printer, the series of dental models [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

Though Katzman does not specifically disclose regarding a first row displaying a scan status, a second row displaying a treatment plan status, and a third row displaying a printing status, it is a design choice. A programmer of the user interface can display records as required by the requirements provided by a dental office. A graphical user interface can be customized per the dental office like to see whatever information necessary to show on the user interface. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effective filing date of the claimed invention because it is just a design choice or preference of how to present and/or display on the user interface.
As per claim 16, Katzman discloses a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform operations for tracking dental aligner production and manufacture for a plurality of patients, the operations [abstract; para 0004] comprising: 

receiving an intra-oral scan including starting teeth positions of a patient from an intraoral scanner [Fig. 1, 24; para 0004, 0049, 0052, 0054; receiving an intraoral scan of the patient’s teeth]; 

receiving a treatment plan including desired teeth positions of the patient based on the intra-oral scan [Fig. 1, 24; para 0004, 0052, 0070, 0073, 0075; generation of a treatment plan based on intraoral scan]; 

generating a series of modified teeth positions from the starting teeth positions based on the treatment plan, the series of modified teeth positions from the starting teeth positions being incremental changes from the starting teeth positions to the desired teeth positions [Fig. 1, 24; para 0076-0077; “The treatment plan may be embodied as any data indicative of a series of steps used to correct or otherwise modify the positions of the patient’s teeth from the initial position to the final position.”]; 

printing, using a three-dimensional (3D) printer, a series of dental models matching the series of modified teeth positions from the starting teeth positions, the series of dental models being used for making a series of dental aligners that cause the starting teeth positions of the patient to physically change to the desired teeth positions [Fig. 1; para 0063, 0065, 0075-0076, 0090-0091, 0270-0272; “The 3D printing system 150 may be used to 3D print physical models corresponding the 3D models of the treatment plan.”]; and 

displaying a graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients, the graphical -38-PA9620USuser interface for the tracking dental aligner production and manufacture for the plurality of patients comprising: a first row of cells containing a first subject heading displaying a scan status, the scan status being a status of the receiving the intra- oral scan; a second row of cells containing a second subject heading displaying a treatment plan status, the treatment plan status being a status of the receiving a treatment plan including the desired teeth positions of the patient based on the intra-oral scan; and a third row of cells containing a third subject heading displaying a printing status, the printing status being a status of the printing, using the three-dimensional (3D) printer, the series of dental models matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

Though Katzman does not specifically disclose regarding a first row displaying a scan status, a second row displaying a treatment plan status, and a third row displaying a printing status, it is a design choice. A programmer of the user interface can display records as required by the requirements provided by a dental office. A graphical user interface can be customized per the dental office like to see whatever information necessary to show on the user interface. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effective filing date of the claimed invention because it is just a design choice or preference of how to present and/or display on the user interface.


As per claims 2, 10, and 17, Katzman discloses wherein the displaying the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients further comprises: a fourth row of cells containing a fourth subject heading displaying a thermoform status, the thermoform status being a - 29 -PA9620USstatus of thermoforming a dental aligner of the series of dental aligners matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

As per claims 3, 11, and 18, Katzman discloses wherein the displaying the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients further comprises: a fifth row of cells containing a fifth subject heading displaying a trim and polish status, the trim and polish status being a status of trimming and polishing of the dental aligner of the series of dental aligners matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

As per claims 4, 12, and 19, Katzman discloses wherein the displaying the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients further comprises: a sixth row of cells containing a sixth subject heading displaying a packaging status, the packaging status being a status of packaging of the dental aligner of the series of dental aligners matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

As per claims 5, 13, and 20, Katzman discloses wherein the displaying the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients further comprises: a seventh row of cells containing a seventh subject heading displaying a case ready status, the case ready status being a status of completion of the dental aligner of the series of dental aligners matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

As per claims 6, 14, and 21, Katzman discloses wherein the displaying the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients further comprises: an eight row of cells containing an eighth subject heading displaying a case completed status, the case completed status being a status of completion of all aligners of the series of dental aligners matching the series of modified teeth positions [Fig. 1, 2-9; para 0006, 0056, 0095-0101; a graphical user interface].

As per claims 7 and 15, Katzman discloses further comprising: receiving a focus cell activation from a user, the focus cell activation from the user causing the graphical user interface for the tracking dental aligner production and manufacture for the plurality of patients -31-PA9620USto display at least one of the scan status, the treatment plan status, and the printing status for the plurality of patients [Fig. 1, 2-9; para 0006, 0056, 0095-0101; inherent to a graphical user interface].

As per claim 8, Katzman discloses wherein the intra-oral scan is received from an intraoral scanner, the scanner providing the starting teeth positions of the patient [Fig. 1, 24; para 0004, 0049, 0052, 0054; receiving an intraoral scan of the patient’s teeth].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
B. US-20210353386 discloses generating a 3D digital anatomy data of an occlusal surface of an intra-oral scan of the dental arch of patient, or existing 3D tooth data and providing a graphical user interface that visually displays the 3D representation of patient’s teeth.
C. US-20180368954 discloses a dental impression kit including instructions instructing a user to administer the dental assembly to create the dental impression, where the dental impression provides information necessary to manufacture a plurality of dental aligners specific to the user and being configured to reposition one or more teeth of the user and a user interface that is used to display the status of the user’s account, including indicating additional information required form the user or otherwise indicating the next step to be performed by the user. 
D. US-20210158607 discloses dental aligners for repositioning a user’s teeth may be manufactured for the user based on a 3D model of the user’s teeth utilizing an intraoral scanning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116